Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 16 and18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0195215 A1 to Murade and U.S. Patent Application Publication No. US 2017/0098413 A1 to Lee et al. (Lee).
As to claim 1, Murade discloses a circuit substrate (Figs. 8-9, Par. 96), comprising a base substrate (10)(Figs. 8-9, Par. 96), and at least one signal trace group on the base substrate (10) (Figs. 7-9, Pars. 10-11, 96, 99), wherein the signal trace group comprises two signal traces (92, 93)(Figs. 7-9, Pars. 10-11, 96, 99), and the two signal (92, 93) traces are electrically connected with a gate driving circuit (104) (e.g. 
Murade does not expressly disclose a gate driving circuit on the base substrate.
Lee discloses the gate driving circuit is on the base substrate (SUB) (Fig. 27, Par. 249).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Lee to simplify the structure of the display as suggested by Lee (Par. 249).
As to claim 16, see claim 1.  Murade further discloses a display device comprising the circuit substrate (Fig. 10, Par. 102). 
As to claim 2, Murade discloses the orthographic projections of the two signal traces (92, 93) on the base substrate (10) completely overlap with each other (Figs. 7-9, Pars. 10, 96, 99).
 a gate insulation layer (Lee’s GI) for a thin film transistor (TA) (Lee’s Fig. 27, Pars. 254-255) and a passivation layer (PAS) covering the thin film transistor (Lee’s Fig. 27, Pars. 254-255), wherein the two signal traces are spaced apart from each other by the gate insulation layer (Lee’s GI) so that the two signal traces are insulated from each other (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255).; or the two signal traces are spaced apart from each other by the passivation layer (Lee’s PAS) so that the two signal traces are insulated from each other (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255).  It would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Lee to simplify the structure of the display as suggested by Lee (Par. 249).
As to claim 4, Murade as modified discloses a gate metal layer (Lee’s SG) on the base substrate (Lee’s SUB) (Lee’s Fig. 27, Pars. 254-255), and a source/drain metal layer (Lee’s SS, SD) on the base substrate (Lee’s SUB) (Lee’s Fig. 27, Pars. 254-255), wherein the gate insulation layer (Lee’s GI) is between the gate metal layer (Lee’s SG) and the source/drain metal layer (Lee’s SS, SD) (Lee’s Fig. 27, Pars. 254-255; one of the two signal traces of the signal trace group is in a same layer as one of the gate metal layer and the source/drain metal layer (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255), and the other of the two signal traces of the signal trace group is in a same layer as the other of the gate metal layer and the source/drain metal layer (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255).  It would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Lee to simplify the structure of the display as suggested by Lee (Par. 249).
 the gate insulation layer (Lee’s GI, Murade’s 75, 42) and the 23C18P1958-0l USpassivation layer (Lee’s PAS, Murade’s 75, 42) are between the two signal traces (Murade’s 92, 93) (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255).  It would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Lee to simplify the structure of the display as suggested by Lee (Par. 249).
As to claim 18, Murade discloses providing clock signals to the gate driving circuit through the two signal traces (Figs. 7-9, Pars. 10, 96, 99; and providing the clock signals with inverted phases to the gate driving circuit respectively through the two signal traces of the signal trace group (Figs. 7-9, Pars. 10, 96, 99).

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0195215 A1 to Murade and U.S. Patent Application Publication No. US 2017/0098413 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2018/0315387 A1 to Park et al. (Park).
As to claim 6, Murade discloses a group of two signal traces (92, 93) (Murade’s Figs. 7-9, Pars. 10, 96, 99).
Murade as modified does not expressly disclose at least one signal trace group comprises a plurality of signal trace groups, and each of the plurality of signal trace groups comprises two signal traces; the two signal traces of each of the plurality of signal trace groups are respectively in different layers and are insulated from each other; and orthographic projections of the two signal traces of each of the plurality of signal trace groups on the base substrate at least partially overlap with each other.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Murade as modified with the teaching of Park to improve luminance uniformity as suggested by Park (Par. 172).
As to claim 7, Murade as modified discloses a gate insulation layer (Lee’s GI) for a thin film transistor (TA) (Lee’s Fig. 27, Pars. 254-255) and a passivation layer (PAS) covering the thin film transistor (Lee’s Fig. 27, Pars. 254-255), wherein the plurality of signal trace groups comprise a first signal trace group and a second signal trace group (CL1, STL) (Park’s Fig. 15, Par. 172); two signal traces of the first signal trace group are spaced apart from each other by the gate insulation layer so that the two signal traces of the first signal trace group are insulated from each other (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255), and two signal traces of the second signal trace group are spaced apart from each other by the gate insulation layer so that the two signal traces of the second signal trace group are insulated from each other (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255, Park’s Fig. 15, Par. 172); or the two signal traces of the first signal trace group are spaced apart from each 
As to claim 8, see claim 7.
As to claim 9, Murade as modified discloses the gate insulation layer and the passivation layer are between the two signal traces of the second signal trace group (Murade’s Figs. 7-9, Pars. 10, 96, 99, Lee’s Fig. 27, Pars. 254-255, Park’s Fig. 15, Par. 172).  It would have been obvious to one of ordinary skill in the art to have modified Murade as modified with the teaching of Lee and Park to simplify the structure of the display as suggested by Lee (Par. 249) and to improve luminance uniformity as suggested by Park (Par. 172). 
As to claim 10, Murade as modified discloses one signal trace of the first signal trace group and one signal trace of the second signal trace group are in a same layer (Park’s Fig. 15, Par. 172).  It would have been obvious to one of ordinary skill in the art to have modified Murade as modified with the teaching of Park to improve luminance uniformity as suggested by Park (Par. 172).

Claim 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0195215 A1 to Murade and U.S. Patent Application Publication No. US 2017/0098413 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2015/0187247 A1 to Lee et al. (Lee247).
As to claim 11, Murade discloses the two signal traces of the signal trace group are respectively a first signal trace and a second signal trace (92, 93)(Figs. 7-9, Pars. 10, 96, 99).
Murade does not expressly disclose the gate driving circuit comprises a plurality of cascaded shift register units, the first signal trace is electrically connected with a (2n-1)th-stage of the shift register units, and the second signal trace is electrically connected with a (2n)th-stage of the shift register units, wherein n is an integer greater than or equal to 1.
Lee247 discloses the gate driving circuit comprises a plurality of cascaded shift register units (Stages 1-8) (Fig. 2, Par. 48), the first signal trace (CKV1) is electrically connected with a (2n-1)th-stage of the shift register units (Figs. 2-3, Pars. 51, 54-55), and the second signal trace is electrically connected with a (2n)th-stage of the shift register units, wherein n is an integer greater than or equal to 1 (Figs. 2-3, Pars. 51, 54-55).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Lee247 to reduce power consumption as suggested by Lee (Par. 13).
As to claims 12 and 19, see claim 11.
Claim 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0195215 A1 to Murade and U.S. Patent Application Publication No. US 2017/0098413 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2018/0315387 A1 to Park et al. (Park); further in view of U.S. Patent Application Publication No. US 2016/0125954 A1 to Gu.
As to claim 13, Murade as modified discloses the two signal traces of the first signal trace group are respectively a first signal trace and a second signal trace (Murade’s Figs. 7-9, Pars. 10, 96, 99, Park’s Fig. 15, Par. 172), and the two signal traces of the second signal trace group are respectively a third signal trace and a fourth signal trace (Murade’s Figs. 7-9, Pars. 10, 96, 99, Park’s Fig. 15, Par. 172); 
Murade does not expressly disclose the gate driving circuit comprises a plurality of cascaded shift register units, the first signal trace is electrically connected with a (4m-3)th-stage of the shift register units, the third signal trace is electrically connected with a (4m-2)th-stage of the shift register units, the second signal trace is electrically connected with a (4m-l)th-stage of the shift register units, and the fourth signal trace is electrically connected with a (4m)th-stage of the shift register units, wherein m is an integer greater than or equal to 1.
Gu discloses the gate driving circuit comprises a plurality of cascaded shift register units( Fig. 4, Par. 41), the first signal trace is electrically connected with a (4m-3)th-stage of the shift register units(Fig. 4, Par. 41), the third signal trace is electrically connected with a (4m-2)th-stage of the shift register units (Fig. 4, Par. 41), the second signal trace is electrically connected with a (4m-l)th-stage of the shift register units (Fig. 4, Par. 41), and the fourth signal trace is electrically connected with a (4m)th-stage of 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Gu to provide an improved display device as suggested by Gu (Par. 8).
As to claim 14, see claim 13.
As to claim 20, see claims 7 and 13.

Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0195215 A1 to Murade and U.S. Patent Application Publication No. US 2017/0098413 A1 to Lee et al. (Lee); in view of U.S. Patent Application Publication No. US 2014/0078077 A1 to Choi.
As to claim 15, Murade does not expressly disclose a plurality of touch electrodes, wherein the plurality of touch electrodes are on the base substrate and arranged in an array.
Choi discloses a plurality of touch electrodes (Figs. 2-3, Pars. 57-58), wherein the plurality of touch electrodes are on the base substrate and arranged in an array (Figs. 2-3, Pars. 57-58).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Murade with the teaching of Choi to provide an improved touch display as suggested by Choi (Par. 16).
As to claim 17, see claim 15.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
On pages 3-4 of the Applicant’s Remarks, the Applicant argues that Murade does not teach “the two signal traces are electrically connected with the gate driving circuit”.  The Examiner respectfully disagrees.  Although figures 7-9 of the draw refer to data driving circuit, Murade teaches that similarly to data line driving circuit feature of figures 7-9, other clock signal lines and inverted clock signal lines such the Y-side clock signal line and the Y-side inverted clock signal line for supplying the Y-side clock signal and the Y-side inverted clock signal supplied to the scanning-line driving circuit 104, may be formed of conductive films located in mutually different layers via an inter-layer insulating film so as to at least partially overlap each other (Figs. 1,  7-9, Pars. 10, 96, 99).  It is clear that Murade teaches the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692